To vacate an order allowing an amendment to a declaration on the bond of a residuary legatee.
Denied January 6, 1885.
'The original declaration- alleged as a breach the failure to pay a claim which had been allowed in plaintiff’s favor by the probate judge. The amended nan- alleged, as the breach, the failure to pay a note (more than six years then overdue) held by plaintiff, and which constituted the claim which had been allowed.
Held, that the amendment did not introduce a new cause of action.